Title: From George Washington to Alexander Hamilton, 21 August 1794
From: Washington, George
To: Hamilton, Alexander


               
                  Sir,
                  German town [Pa.] 21 Augt 1794.
               
               To your note of this date (in behalf of the Department of War) asking my opinion or direction respecting the advisability of sending (under the existing circumstances of the Western Counties of Pennsylvania) two months pay to the army under the immediate orders of General Wayne, I answer, that under my present impressions the measure had better be delayed—at least until the Commissioners who were sent into those Counties, make their report. It certainly would from all the information that has been received from that quarter be too hazardous to send a sum of money by the way of Pittsburgh, thro’ counties that are in open rebellion; & besides the circuitousness of the route through what is called the Wilderness, & the length of time required to send it by a messenger that way, there would be, in my opinion, no small risk in the attempt.  But as I shall be in the City tomorrow, I will converse with you on this subject.
               
                  Go. Washington.
               
            